Citation Nr: 1443276	
Decision Date: 09/26/14    Archive Date: 10/06/14

DOCKET NO.  07-13 367A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a lung disease to include chronic obstructive pulmonary disease (COPD), claimed as due to asbestos exposure, for the purpose of accrued benefits.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran served on active duty from January 1952 to January 1956.  He died in April 2010, and the appellant is his surviving spouse.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied service connection for COPD.  In April 2010, a videoconference hearing was held before the undersigned; a transcript of the hearing is of record.  In June 2010, the Board remanded the case for additional development.  In August 2010, the Board received notice that the Veteran had died prior to the June 2010 remand; vacated the June 2010 remand; and dismissed he Veteran's pending appeal without prejudice to the appellant.

In February 2011, the appellant, in her capacity as the surviving spouse, requested to be substituted as the appellant for the aforementioned appeal.  See 38 U.S.C.A. § 5121A.  The RO subsequently recognized her as the appellant for the Veteran's appeal seeking service connection for COPD.  

In a December 2011 decision, the Board denied the claim of service connection for COPD, claimed as due to asbestos exposure.  The appellant appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2013 Memorandum Decision, the Court set aside the Board's decision and remanded the matter to the Board for further adjudication.  It is noted that originally, the Veteran sought service connection for COPD, but in light of the findings of a 2009 VA examiner and the "law of the case" the Court, the Board has recharacterized the issue as service connection for a lung disease to include COPD.  
In April 2014, the Board requested a medical expert opinion from the Veterans Health Administration (VHA) pursuant to 38 C.F.R. § 20.901(a).  Such opinion, dated in June 2014, was received by the Board in July 2014; that month the appellant and her representative were sent a copy of the opinion and afforded opportunity to respond/submit additional argument and evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

A lung disease to include COPD was not shown to have had onset during service; a lung disease to include COPD, first diagnosed after service, is unrelated to an injury, disease, or event in service to include exposure to asbestos.


CONCLUSION OF LAW

Service connection for a lung disease including COPD, to include as due to asbestos exposure, is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §  3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  VCAA notice requirements apply to all five elements of a service connection claim:  1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

As to the duty to notify, the RO provided pre-adjudication VCAA notice by letter dated in August 2006.  The Veteran was notified of the evidence needed to substantiate the claim; that VA would obtain service records, VA records and records of other Federal agencies; and that he could submit records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any non-Federal records on his behalf, and how effective dates of awards and disability ratings are assigned. 

As to the duty to assist, the RO has obtained the Veteran's service treatment records (STRs) and VA outpatient records.  The RO attempted to obtain records from the Social Security Administration (SSA), but in August 2010 the SSA advised that an exhaustive search yielded no records and that further efforts would be futile.  The Veteran himself submitted additional private medical records, to include those from Plaza Hospital and Methodist Hospital, in April 2010; there is no indication that any additional available evidence remains outstanding. 

In April 2009, VA provided the Veteran an examination to assist him in determining the etiology of the claimed disability.  As the examination report was later deemed inadequate to decide the claim, the Board arranged for a VHA medical expert to provide a clarifying medical opinion, which was dated in June 2014 and received in July 2014.  The appellant was provided a copy of the opinion, and afforded opportunity to respond.  

As was noted above, a videoconference hearing was held before the undersigned in April 2010.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing in April 2010, the Veterans Law Judge indicated that the hearing would focus on the issue of service connection for COPD, claimed as secondary to asbestos exposure in service, and discussed the elements of the claim that were lacking to substantiate the claim, especially a nexus between the current lung disease and service.  The Veteran was assisted at the hearing by his accredited representative from Disabled American Veterans.  The representative and the Veterans Law Judge asked questions to ascertain the nature and etiology of the lung disease.  There was no pertinent evidence identified by the Veteran or his representative that might have been overlooked and that might substantiate the claim.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for service connection.  Neither the representative nor the Veteran had suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the appellant in developing the facts pertinent to the claim is required to comply with the duty to assist.



Legal Criteria

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in service.  This may be accomplished by affirmatively showing inception during service.  38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

Notwithstanding the above, service connection may also be granted for disability first diagnosed after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).

Factual Background and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence.).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

The Veteran served on active duty from January 1952 to January 1956.  His service personnel records reflect that he served aboard the USS Intrepid from June 1954 to January 1956, and that his main occupational specialty number was SD-9009-20 (the related civilian occupation is room steward).  STRs, including his January 1956 service separation physical examination report and report of medical history, are silent for any complaints, findings, treatment, or diagnosis related to COPD, or any other respiratory disability.  The January 1956 separation physical examination shows that there was a negative chest X-ray and that evaluation of the Veteran's lungs and chest was normal.  

After service, VA treatment records from October 1988 to June 1990 and from October 1999 to April 2002 are silent for any complaints, findings, treatment, or diagnosis related to COPD.  In September 1988, the Veteran was hospitalized at the Houston, Texas VA Medical Center (VAMC) with a new onset of congestive heart failure (CHF).  His complaints at the time consisted of occasional chest pains, even with medication; shortness of breath, both at rest and with exertion; blurred vision, dizziness when turning his head sharply, and ringing in his ears.  On physical examination, the Veteran's lungs were clear to auscultation.  The diagnoses were:  hypertension, cardiomyopathy of undetermined origin, and status post right nephrectomy secondary to renal calculi.  On an October 1990 VA examination, the Veteran reported that after he was unable to pass a physical examination at his workplace in December 1985; he was laid off and started on medication for hypertension, a hernia, and an "erratic heartbeat."  VA treatment records from September 2004 to April 2010 show that the Veteran was treated extensively for a variety of medical conditions, including malignant hypertension, legal blindness, partial small bowel obstruction with a history of kidney stone, diabetes mellitus, Type II, chronic kidney disease, renal insufficiency, obesity, CHF, and osteoarthritis.  COPD was noted for the first time in approximately May 2008.
Private records from The Methodist Hospital show that in September 2006, the Veteran was referred for a biopsy after a chest CT scan revealed a lesion on his left lung, upper lobe with ground-glass changes.  The pathology report for the biopsy showed diagnoses of benign bronchial tissue and lung tissue with mild interstitial fibrosis (no active inflammation or malignancy was seen).  Private records from the Plaza Specialty Hospital show that the Veteran was hospitalized in January and February 2008 for exacerbation of COPD and CHF with sepsis, pneumonia, respiratory failure, and cardiac arrhythmia.  He was also noted to have a significant medical history that included diabetes mellitus, end stage renal disease, gout, hypertension, sleep apnea, glaucoma, pulmonary hypertension, cardiomegaly, and left eye blindness.  Private records from the Texas Medical Center show that from July 2008 to April 2009, the Veteran was hospitalized on several occasions for a variety of medical conditions, including hypotension, septic shock, end-stage renal disease, obstructive sleep apnea, COPD, atrial fibrillation, CHF, subacute subdural hemorrhage, metabolic encephalopathy, anemia, and hyperkalemia.

On April 2009 VA examination, the Veteran reported that he first noticed shortness of breath about 7 to 8 years earlier, and that his treatment provider gave him an inhaler and nebulizing machine to help with symptoms.  He later developed wheezing, cough and occasional sputum production, and a left-sided chest pain that was not relieved with rest.  He sought treatment from a pulmonary specialist who performed a pulmonary function test; he was told he had a "coin lesion" and COPD.  His breathing continued to worsen and he was started on oxygen in February 2008.  It was further noted that the Veteran had stopped smoking 20 years earlier.  He had previously smoked five cigarettes a day, starting in 1965.

The VA examiner noted on review of the records that the Veteran had had normal spirometry in May 2005, and that he had been referred for oxygen therapy in June 2008 due to kidney failure.  She also noted that in September 2006 the Veteran was seen at the Methodist Hospital where a chest CT showed multiple foci of patchy ground glass opacities scattered throughout the lung.  Subsequent bronchoscopy revealed benign bronchial tissue with mild interstitial fibrosis, no active inflammation or malignancy.  Because the bronchoscopy was nondiagnostic, the Veteran was referred to cardiovascular surgeons who reportedly felt he was a poor surgical candidate.  The VA examiner also noted that the Veteran's medical history was significant for a variety of medical conditions, including orthostatic hypotension, chronic kidney disease (end stage renal disease), a pulmonary coin lesion, malignant hypertension, hypertension, diabetes mellitus, Type II, obesity, and CHF.

On physical examination, the Veteran exhibited wheezing.  There was no chest wall scarring or deformity of the chest wall, and his diaphragm excursion and chest expansion were normal.  The Veteran's diagnostic tests were reviewed; a December 2008 chest X-ray showed clear lungs.  A partial pulmonary function test completed on the same day as the VA examination showed patterns that were consistent with restrictive lung disease patterns.  [A complete test was not performed because the Veteran's "very bad cough" rendered him unable to perform DLCO.]  

Based on the foregoing, the VA examiner opined that it was "less likely than not" that the Veteran had COPD due to asbestos exposure while in the military service.  She stated that there was no confirmed diagnosis of COPD, and explained that on evaluation the Veteran appeared to have restrictive, and not obstructive, lung disease.  She further noted that there was no evidence of asbestosis reported on the Veteran's chest X-ray, and that the findings of a restrictive lung disease pattern were most likely consistent with the Veteran's history of CHF, end stage renal disease, and morbid obesity.  As to the Veteran's inability to complete the DLCO during his pulmonary function test, the examiner noted that a complete test had been performed in 2006 at The Methodist Hospital, the results of which were consistent with causes such as CHF and end stage renal disease.  Regarding the ground glass opacities noted in 2006, the examiner stated that there was no confirmed diagnosis for this condition.  She furnished a list of online medical sources (websites and journals) that informed her conclusions.  
As unresolved medical questions persisted, in April 2014 the Board sought a VHA medical expert opinion to provide clarification.  In the opinion request, the Board asked the VHA examiner to review the record and furnish an opinion with rationale as to the following questions:  (a) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's diagnosed restrictive pulmonary disease is related to his service from January 1952 to January 1956 to include his presumed exposure to asbestos therein?; and (b) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran ever had COPD that was related to his period of service from January 1952 to January 1956 to include as due to his presumed asbestos exposure therein?  

In a June 2014 report, a VHA expert (a pulmonologist) responded that based on a review of the claims file there was a less than 50 percent probability that the Veteran's diagnosed restrictive lung disease was related to his service including presumed asbestos exposure therein, and a less than 50 percent probability that the Veteran ever had COPD that was related to his period of service including presumed asbestos exposure therein.  As to restrictive disease, he opined that the restriction on pulmonary function tests was related to the Veteran's obesity and generalized muscle weakness.  He noted that the CT scan of September 2006, describing multiple ground glass nodular opacities, did not reveal the characteristic findings of pulmonary fibrosis that would be seen in asbestosis and also did not show any evidence of emphysema [an obstructive lung disease].  As to COPD and its relationship to service, the physician stated that a diagnosis of COPD required the demonstration of obstruction on spirometry, which was not in evidence on any of the Veteran's pulmonary function tests.  Acknowledging that the Veteran had a history of smoking with possible airway damage from that, and that further problems with his airways might include airway edema from his known heart disease or even asthma, he opined that there was no evidence that anything during service caused any problems with his airways.  He agreed with the VA examiner in 2009 that the Veteran did not have COPD.  To support his opinions, he furnished copies of extracts from the "major medical organizations" of American Thoracic Society and the American College of Physicians, which describe the non-malignant diseases caused by asbestos (with COPD not being among them) and the diagnosis and management of COPD that required obstruction shown on spirometry.    

In considering the STRs, a lung disease was not shown to have had onset during service.  Further, although service records show that the Veteran's military duties as a room steward (or "steward's mate" as identified at a hearing) may have involved asbestos exposure of some level, indeed it has been conceded (as noted at the April 2010 hearing), there was no complaint or finding of lung problems in service.  Nor did the Veteran assert treatment for a respiratory problem in service; at his hearing he indicated that it was not until after service that he was told of a "spot" on his lung.  Therefore, the Board finds that service connection under 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) is not established.  That is, inception of a lung disease during service has not affirmatively been shown.  

The Board acknowledges that the Veteran is competent to describe lung problems even though the symptoms were not recorded during service, but as the STRs lack the documentation of the combination of manifestations sufficient to identify a lung disability and sufficient observation to establish chronicity during service, and as chronicity in service is not adequately supported by the STRs, then a showing of continuity of symptomatology after service is required to support the claim.  38 C.F.R. § 3.303(b).  As will be explained, there is not continuity of symptomatology after service to support the Veteran's claim.

The Veteran was separated from service in January 1956.  Although he testified that about two months after his discharge from service he "found out" about a "spot" on his lung, and that a doctor purportedly informed him that he had asbestos in his lungs, it was not until decades later that he initially filed a claim with VA for disability compensation related to a lung disease.  Even when he filed a disability compensation claim in 1990, he did not assert any lung disease attributable to service; rather, he claimed only to have a heart condition.  The medical records show the Veteran suffered a host of disabilities in the 1980s and 1990s before lung disease was initially documented.  Thus, when the Veteran had the opportunity after service to report a lung problem, or a history of a lung problem, to the VA for purposes of filing a claim and during medical treatment, he did not.  The absence of continuity of symptoms, from service until decades later, is persuasive evidence against a finding of continuity of symptomatology.  It was not until he filed his VA claim for disability benefits in 2006 that he reported having a lung disease, COPD, claimed as due to asbestos exposure in the service.  Therefore, based on the foregoing, the medical evidence and the Veteran's statements do not show continuity of symptomatology after service to support a lung disease claim. 

The Veteran is competent to describe symptoms of lung problems, such as shortness of breath, during and after service.  Layno v. Brown, 6 Vet. App. 465, 470-71 (1994).  The absence of medical evidence of continuity of symptomatology of lung disease, combined with the objective finding on the separation examination of a negative X-ray and normal lungs and chest, outweigh any of the current statements that may imply continuity.  This is so because the current statements lack credibility in light of the contemporaneous record during and after service.  Stated another way, any assertions of lung disease existing from the time of service, while competent, lack credibility both because they are self-serving and because they have been inconsistent, including with other evidence of record.  Therefore, based on the Veteran's statements and medical records, there is no continuity of symptomatology to support the claim of service connection for lung disease to include COPD. As continuity of symptomatology has not been established, by the clinical record and by the statements of the Veteran, the preponderance of the evidence is against the claim of service connection for lung disease including COPD based on continuity of symptomatology under 38 C.F.R. § 3.303(b).

The Board turns to the question of whether service connection for a lung disease including COPD may be granted on the basis that a lung disease was first diagnosed after service, considering all the evidence, including that pertinent to service under 38 C.F.R. § 3.303(d).  The record contains two medical reports containing opinions that address the question of whether the Veteran's lung disease including COPD was related to his service.  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the analytical findings, and the probative weight of a medical opinion may be reduced if the physician fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  Among the factors for assessing the probative value of a medical opinion are the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).

As summarized above, there are opinions offered by a VA examiner in April 2009 and a VHA expert in June 2014.  Both opinions are unfavorable to the claim.  The VA examiner concluded that it was not likely that the Veteran had COPD due to asbestos exposure in the service because at the time of examination the clinical findings were consistent with restrictive, not obstructive, lung disease.  He also found no evidence of asbestosis, and opined that the Veteran's lung disease was most likely due to other medical conditions (i.e., congestive heart failure, kidney disease, and obesity).  Clarification was sought with a VHA expert, who essentially agreed with the VA examiner's conclusions but addressed questions concerning the matter at hand that were left unanswered by the VA examiner.  Given that there was a history of the Veteran having been diagnosed with COPD, the VHA expert found that there was no evidence that anything in service resulted in the COPD (he referred to a medical extract asserting that asbestos exposure was not a known cause of COPD).  Rather, he attributed any airways damage that had resulted in a diagnosis of COPD to the Veteran's history of smoking, known heart disease, or asthma.  As for the current diagnosis of restrictive lung disease confirmed by pulmonary testing, he found that the disease was related to the Veteran's health conditions of obesity and generalized muscle weakness and not to asbestos exposure, particularly given that the tests did not disclose findings indicative of asbestosis.  

Both examiners provided a reasoned conclusion based on the facts gathered and their own medical expertise, in addition to reliance on cited medical literature.  The Board finds that the opinions together warrant substantial probative weight, particularly as they involved a careful review of the entire record and consideration of the degree of likelihood that the Veteran's diagnosed lung disease (past and present) were related to service including asbestos exposure, as claimed.  The Board finds the medical opinions to be highly probative, which oppose, rather than support, the claim.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  There is no medical opinion of record to the contrary.  

Although the Veteran is competent to describe symptoms of lung difficulty, see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of personal knowledge), lung disease including COPD is not a condition found under case law to be capable of lay observation, as it requires diagnostic testing, such as chest X-rays or CT scans, to be identified.  The determination as to the presence of lung disease therefore is medical in nature, that is, not capable of lay observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation). 

Under certain circumstances, a layperson is competent to identify a simple medical condition; or the layperson is reporting a contemporaneous medical diagnosis; or the lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although the Veteran is competent to describe symptoms of lung disease, as previously noted the diagnosis requires the application of medical expertise to the facts presented, which includes the Veteran's history and symptomatology and pulmonary testing including chest X-rays and scans.  For this reason, the Board determines that lung disease is not a simple medical condition that a layperson is competent to identify. 

Where, as here, the determinative question involves a nexus or causation where a lay assertion on medical causation is not competent evidence, competent medical evidence is required to substantiate the claim.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis or opinion.  38 C.F.R. § 3.159.  As laypersons, neither the Veteran nor the appellant is qualified through education, training, and expertise to offer a medical diagnosis or an opinion on medical causation. 

For these reasons, the Board rejects the statements of the Veteran and appellant as competent evidence to substantiate that the Veteran's lung disease including COPD either had onset during service or is related to an injury, disease, or event in service. 

In conclusion, the preponderance of the evidence is against the claim of service connection for a lung disease to include COPD, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

The appeal seeking service connection for a lung disease to include COPD, claimed as due to asbestos exposure, for the purpose of accrued benefits is denied.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


